          Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 1 of 9




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

BARBARA MARIE FRANTZ,

               Plaintiff,

               v.                                           CASE NO. 21-3117-SAC

STATE OF KANSAS, et al.,

               Defendants.
                              MEMORANDUM AND ORDER
                              AND ORDER TO SHOW CAUSE

       Plaintiff Barbara Marie Frantz is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

an opportunity to file an amended complaint on Court-approved forms.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se action under 42 U.S.C. § 1983. Plaintiff is incarcerated at the

Topeka Correctional Facility (“TCF”) and has paid the filing fee. Plaintiff alleges that she has

suffered “severe and substantial civil rights violations 1st degree attempt of murder and the

conspiracy to commit pre-meditation 1st degree murder by Defendants.” (Doc. 1, at 2.) Plaintiff

asks the Court to “[p]lace Plaintiff in Federal Protective Custody for life saving medical care and

treatment and to safe-guard her protection as witness against defendant.” Id. Plaintiff names the

State of Kansas and Warden Gloria Geither as Defendants.

       Plaintiff’s 82-page Complaint uses the Court’s form but attaches a handwritten complaint

along with multiple attachments. Plaintiff has also filed a 436-page document that includes

exhibits in support of her Complaint and a request for an emergency hearing to place her in

Federal Protective Custody. (Doc. 4.)

                                                1
          Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 2 of 9




       Plaintiff appears to allege that the State of Kansas is conspiring to murder her through

multiple misdiagnoses of her medical condition regarding tumors on her liver. Plaintiff alleges

that the conspiracy began prior to her arrest on January 28, 2017, and has continued by the

concealment of her medical conditions from a medical error in October 2013 by KU Medical

Hospital. (Doc. 1–2, at 2.) Although Plaintiff’s claims are hard to follow, she appears to argue

that she was wrongfully and maliciously pursued in her criminal case in order to “shut down

[her] multi-million dollar lawsuit and [her] major complaints against KU Hospital.” (Doc. 1–2,

at 14.) Plaintiff claims that the Larned State Hospital and the Leavenworth County Sheriff’s

Office are “affiliated with KU Medical Center Hospital.” Id. at 13. Plaintiff names the State of

Kansas and Gloria Geither, Warden at TCF, as defendants.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts



                                                2
           Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 3 of 9




all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at



                                                   3
          Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 4 of 9




1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       Plaintiff names the State of Kansas and the Warden at TCF as the only defendants.

Plaintiff has not alleged how either defendant is responsible for her alleged misdiagnoses.

“Moreover, the Supreme Court has held that neither states nor state officers sued in their official

capacities are ‘persons’ within the meaning of 42 U.S.C. § 1983.” Franklin v. Kansas Dep’t of

Corr., 160 F. App’x 730, 734 (10th Cir. 2005) (unpublished) (citing Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71 (1989)).

       Plaintiff names Warden Geither as a defendant, but has failed to allege how the Warden

personally participated in the deprivation of her constitutional rights, and appears to rely on the

supervisory status of the Warden. An essential element of a civil rights claim against an

individual is that person’s direct personal participation in the acts or inactions upon which the

complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985); Trujillo v. Williams, 465

F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–24 (10th Cir. 1997).

Conclusory allegations of involvement are not sufficient. See Ashcroft v. Iqbal, 556 U.S. 662,

676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits, a plaintiff must plead

that each Government-official defendant, through the official’s own individual actions, has



                                                  4
            Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 5 of 9




violated the Constitution.”). As a result, a plaintiff is required to name each defendant not only

in the caption of the complaint, but again in the body of the complaint and to include in the body

a description of the acts taken by each defendant that violated plaintiff’s federal constitutional

rights.

          Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson,

545 F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983

liability). An official’s liability may not be predicated solely upon a theory of respondeat

superior. Rizzo v. Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 FN4

(10th Cir. 1994), cert. denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability

must show “(1) the defendant promulgated, created, implemented or possessed responsibility for

the continued operation of a policy that (2) caused the complained of constitutional harm, and (3)

acted with the state of mind required to establish the alleged constitutional deprivation.” Dodds

v. Richardson, 614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he

factors necessary to establish a [supervisor’s] § 1983 violation depend upon the constitutional

provision at issue, including the state of mind required to establish a violation of that provision.”

Id. at 1204 (citing Iqbal, 129 S. Ct. at 1949). Plaintiff’s claims against Warden Geither are

subject to dismissal.

          If Plaintiff is relying on the Wardens’ participation in her confinement, she must allege a

“misuse of power, possessed by virtue of state law and made possible only because the

wrongdoer is clothed with the authority of state law.” Callaway v. Werholtz, No. 12-2527-EFM,

2013 WL 2297139, at *3 (D. Kan. May 24, 2013) (defining “acting under color of state law” as

required by § 1983). Plaintiff has not alleged a misuse of power by the Warden. Furthermore,

“[o]fficials who act pursuant to a ‘facially valid court order’ enjoy quasi-judicial immunity from



                                                  5
           Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 6 of 9




suit under § 1983.” Callaway, 2013 WL 2297139, at *4 (citing Turney v. O’Toole, 898 F.2d

1470, 1472 (10th Cir. 1990) (holding that state officials were absolutely immune from § 1983

liability for confining the plaintiff in a state hospital pursuant to a judicial order)). Plaintiff does

not allege a failure to follow court orders.

        Plaintiff’s only request for relief is release from imprisonment and placement into the

Federal Witness Protection Program. “[A] § 1983 action is a proper remedy for a state prisoner

who is making a constitutional challenge to the conditions of his prison life, but not to the fact or

length of his custody.” Preiser v. Rodriguez, 411 U.S. 475, 499 (1973) (emphasis added). When

the legality of a confinement is challenged so that the remedy would be release or a speedier

release, the case must be filed as a habeas corpus proceeding rather than under 42 U.S.C. § 1983,

and the plaintiff must comply with the exhaustion of state court remedies requirement. Heck v.

Humphrey, 512 U.S. 477, 482 (1994); see also Montez v. McKinna, 208 F.3d 862, 866 (10th Cir.

2000) (exhaustion of state court remedies is required by prisoner seeking habeas corpus relief).

“Before a federal court may grant habeas relief to a state prisoner, the prisoner must exhaust his

remedies in state court. In other words, the state prisoner must give the state courts an

opportunity to act on his claims before he presents those claims to a federal court in a habeas

petition.” O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999); see Woodford v. Ngo, 548 U.S. 81,

92 (2006); Rose v. Lundy, 455 U.S. 509, 518–19 (1982). Therefore, any claim seeking release

from imprisonment is not cognizable in a § 1983 action.

        Plaintiff’s claims seem to center on her medical care and alleged misdiagnoses. Plaintiff

has not named any medical providers as defendants and has failed to allege how her named

defendants can provide her relief. “Whether a witness will be protected under the witness

protection program is entirely within the Attorney General’s discretion.” Boyd v. T’Kach, 26 F.



                                                   6
          Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 7 of 9




App’x 792, 794 (10th Cir. 2001) (unpublished) (citation omitted).            “One cannot receive

protection simply on demand.” Id. (quoting Garcia v. United States, 666 F.2d 960, 962 (5th Cir.

1982)). The district court lacks jurisdiction to grant injunctive relief seeking continuation in, or

return to, the witness protection program. Id.; see also Ruston v. Bush, No. 3:01-CV-1818-H,

2002 WL 108414, at *3 (N.D. Tex. Jan. 23, 2002) (finding that the requested injunctive relief is

not available in the civil action as “federal courts do not have any control on who is admitted to

the Federal Witness Protection Program” and “a criminal investigation is simply not available

through a civil action”).

       The Court will grant Plaintiff an opportunity to file an amended complaint in which she

names proper defendants and seeks proper relief regarding her medical claims. In filing an

amended complaint, Plaintiff must also comply with Fed. R. Civ. P. 8’s pleading standards.

Rule 8 of the Federal Rules of Civil Procedure requires “a short and plain statement of the claim

showing the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Plaintiff’s Complaint fails to

comply with this rule. “It is sufficient, and indeed all that is permissible, if the complaint

concisely states facts upon which relief can be granted upon any legally sustainable basis. Only a

generalized statement of the facts from which the defendant may form a responsive pleading is

necessary or permissible.” Frazier v. Ortiz, No. 06-1286, 2007 WL 10765, at *2 (10th Cir. Jan.

3, 2007) (emphasis omitted) (quoting New Home Appliance Ctr., Inc. v. Thompson, 250 F.2d

881, 883 (10th Cir. 1957)).

IV. Motion for Emergency Hearing and Motion to Appoint Counsel

       Plaintiff has filed a motion for an emergency hearing and to appoint counsel (Doc. 2).

The Court has considered Plaintiff’s motion for appointment of counsel.               There is no

constitutional right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543,



                                                 7
            Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 8 of 9




547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision

whether to appoint counsel in a civil matter lies in the discretion of the district court. Williams v.

Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the

court that there is sufficient merit to his claim to warrant the appointment of counsel.” Steffey v.

Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel appointed would have

assisted [the prisoner] in presenting his strongest possible case, [as] the same could be said in

any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)).

          In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has

asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

V. Response and/or Amended Complaint Required

          Plaintiff is required to show good cause why her Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (21-3117-SAC) at the top of the

                                                          8
            Case 5:21-cv-03117-SAC Document 6 Filed 06/14/21 Page 9 of 9




Plaintiff is given time to file a complete and proper amended complaint in which she (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a

federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant. Plaintiff must also

comply with Fed. R. Civ. P. 8.

        If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

        IT IS THEREFORE ORDERED THAT Plaintiff’s motion for an emergency hearing

and to appoint counsel (Doc. 2) is denied without prejudice.

        IT IS FURTHER ORDERED that Plaintiff is granted until July 14, 2021, in which to

show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge, why

Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

        IT IS FURTHER ORDERED that Plaintiff is also granted until July 14, 2021, in which

to file a complete and proper amended complaint to cure all the deficiencies discussed herein.

        The clerk is directed to send § 1983 forms and instructions to Plaintiff.

        IT IS SO ORDERED.

        Dated June 14, 2021, in Topeka, Kansas.

                                                     s/ Sam A. Crow
                                                     Sam A. Crow
                                                     U.S. Senior District Judge




first page of her amended complaint and she must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where she must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                         9
